COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-22-00025-CV
  IN THE INTEREST OF:
                                                  §                  Appeal from the
  I.I.,
                                                  §                383rd District Court
                                 a Child.
                                                  §             of El Paso County, Texas

                                                  §                (TC# 2009AG7241)


                                        JUDGMENT

          The Court has considered this cause on the Joint Motion to Dismiss Appeal and Joint

Motion to Remand to Trial Court for Entry of Agreed Final Judgment and concludes the motion

should be granted. We therefore set aside the trial court’s order of January 21, 2022 without regard

to the merits and remand the case to the trial court for rendition of judgment in accordance with

the parties’ agreement. We further order that each party shall bear their own costs of this appeal

pursuant to their agreement and this decision be certified below for observance.

          IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2022.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.